Citation Nr: 0425372	
Decision Date: 09/15/04    Archive Date: 09/23/04

DOCKET NO.  03-14 740	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Providence, Rhode Island



THE ISSUE

Entitlement to service connection for coronary artery 
disease, claimed as secondary to service-connected diabetes 
mellitus.



REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States



WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

M.S. Lane, Counsel



INTRODUCTION

The veteran served on active duty from October 1965 to August 
1967.  

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a December 2002 rating decision by the RO.  

In November 2003, the veteran presented testimony at a 
personal hearing before the undersigned Veterans Law Judge at 
the RO.  A transcript of that hearing was prepared and 
associated with the claims folder.  



FINDING OF FACT

The service-connected diabetes mellitus is shown as likely 
not to have played a causative role in the development of the 
veteran's currently demonstrated coronary artery disease.  



CONCLUSION OF LAW

By extending the benefit of the doubt to the veteran, his 
disability manifested by coronary artery disease is 
proximately due to or the result of the service-connected 
diabetes mellitus.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304, 3.310(a) (2003).  



REASONS AND BASES FOR FINDING AND CONCLUSION


Preliminary Matter - VCAA

In November 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Public Law No. 106-475, 
114 Stat. 2096 (2000), which substantially amended the 
provisions of chapter 51 of title 38 of the United States 
Code and, among other things, eliminated the requirement of a 
well-grounded claim and enhanced the notice and assistance to 
be afforded to claimants in substantiating their claims. VCAA 
§ 3(a), 114 Stat. 2096, 2096-97 (now codified as amended at 
38 U.S.C.A. § 5103 (West 2002)).

It appears in this case that all obtainable evidence 
identified by the veteran relative to his claim has been 
obtained and associated with the claims folder, and that the 
medical opinions and clinical records on file are sufficient 
to resolve the matter in the veteran's favor.


Factual Background

The private medical records reflect that, in May 1986, the 
veteran report a one-month history of back pain that radiated 
to the front of his chest.  It was noted that his past 
medical history was unremarkable for hypertension.  An 
examining physician noted that his discomfort was very 
suspicious for coronary artery disease, but that it his 
symptoms could also be due to gastrointestinal problems.  
Subsequent medical records reflect that a diagnosis of 
coronary artery disease was confirmed.  

The earliest medical evidence of record regarding diabetes 
mellitus is a December 1998 letter from a private physician 
in which it was noted that the veteran had been evaluated for 
Type II diabetes.  It was noted that there was no evidence of 
retinopathy, neuropathy, or nephropathy, but that the veteran 
did have a history of coronary artery disease with a 70 
percent obstruction for the left coronary artery that had 
been treated medically.  

In a March 2002 letter, a private physician indicated that 
the veteran had Type II diabetes and hypercholesterolemia, 
and that there was a very strong associated between Type II 
diabetes and elevated cholesterol levels.  

In the report of a November 2002 VA heart examination, an 
examiner noted an impression of coronary artery disease that 
was very well managed and maintained with current medications 
and medical management.  The examiner also noted that "[h]is 
CAD is related to his diabetes."  

In an addendum to that report completed later that month, it 
was noted that this statement had likely been transcribed in 
error, and that the correct statement should read that 
"[h]is CAD is not related to his Diabetes."  It was noted 
that his coronary artery disease had occurred many years 
before the presentation of diabetes and that, although the 
heart disease was diagnosed seventeen years ago, his MET was 
currently almost 17, there had been no need for surgery, no 
history of myocardial infarction, and no worsening of his 
angina symptoms.  

The veteran subsequently submitted two letters from a private 
physician dated in March 2003 and October 2003 in which the 
physician noted that it was possible that the veteran's 
diabetes mellitus played a role in the development of heart 
disease.  In the October 2003 letter, the physician pointed 
to the fact that the veteran was experiencing symptoms of 
polyuria, fatigue and weight loss when his coronary artery 
disease was initially confirmed.  

In June 2004, the Board requested a medical opinion from the 
Veterans Health Administration (VHA) regarding the question 
of whether the veteran's coronary artery disease developed as 
a result of his diabetes mellitus.  

In a June 2004 opinion, a VA cardiologist provided the 
requested report, indicating that he had reviewed the 
veteran's claims file.  The physician indicated that, in 
1986, the veteran had a very abnormal lipid profile, which 
was something commonly seen in diabetics or prediabetics.  It 
was noted that this pattern was now termed metabolic 
syndrome.  It was explained that, although this pattern could 
not be considered diagnostic of diabetes in the absence of 
abnormal glucose measurement, together with the patient's 
claim of symptoms at that time, and the absence of any family 
history of coronary artery disease, it did support the 
possibility of early diabetes.  

However, the physician also indicated that the long hiatus 
between the diagnosis of coronary artery disease and the 
appearance of diabetes, and the relatively mild nature of the 
diabetes for a significant period of time after it was found 
twelve years later argued against the presence of diabetes in 
1986.  

The physician further indicated that it was surprising that 
diabetes was not detected in 1986 if it was present since a 
blood surgery measurement and possibly a urinalysis would 
have been performed as part of his catheterization.  

The physician concluded that the question of whether a 
relationship existed between these disabilities could be 
answered definitively if information on his blood or urine 
glucose could be obtained from the time of the diagnosis of 
coronary artery disease in 1986.  

The physician further concluded, however, that if that 
information was not available, he would say that it was more 
likely than not that pre-clinical diabetes, or metabolic 
syndrome, was present in 1986 and probably contributed to his 
premature coronary artery disease.  


Analysis

The veteran is seeking service connection for coronary artery 
disease.  He essentially contends that this disability 
developed secondary to his service-connected diabetes 
mellitus.  

Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).  

A disability which is proximately due to or the result of a 
service-connected disease or injury shall be service 
connected.  38 C.F.R. § 3.310.  The Board also notes that 
secondary service connection on the basis of aggravation is 
permitted under 38 C.F.R. § 3.310, and compensation is 
payable for that degree of aggravation of a non-service- 
connected disability caused by a service-connected 
disability.  Allen v. Brown, 7 Vet. App. 439 (1995).  

As discussed in detail hereinabove, several contradictory 
medical opinions have been obtained and associated with the 
claims folder regarding the question of whether the veteran's 
coronary artery disease developed as a result of his service-
connected diabetes mellitus.  

In the report of the veteran's November 2002 heart 
examination, a VA physician suggested that a causal 
relationship did exist between the two disabilities.  
However, in an addendum to this report, the physician 
explained that his original conclusion had merely been 
transcribed in error, and that the fact that the veteran's 
coronary artery disease was present for many years before he 
was diagnosed with diabetes mellitus weighed against there 
being a causal relationship.  

In support of his claim, the veteran submitted two letters in 
which a private physician argued that it was possible that 
the veteran's diabetes mellitus played a role in the 
development of heart disease.  The physician cited to various 
symptoms reported by the veteran when his diagnosis of 
coronary artery disease was made as evidence that diabetes 
mellitus might have already been present at that time.  

In order to reconcile these opinions, the Board requested a 
medical opinion from VHA regarding the question of whether a 
causal relationship existed between these disabilities.  The 
physician responded that the question of whether diabetes 
mellitus might have been present in 1986 and contributed to 
the development of coronary artery disease could be answered 
definitively if information on his blood or urine glucose 
could be obtained from the time of the diagnosis of coronary 
artery disease in 1986.  

The physician noted, however, that if that information was 
not available, he would say that it was more likely than not 
that pre-clinical diabetes, or metabolic syndrome, was 
present in 1986 and probably contributed to his premature 
coronary artery disease.  

Having reviewed the complete record, the Board finds that all 
available treatment records pertaining to the veteran's 
claimed coronary artery disease appear to have already been 
obtained, and that efforts to obtain further records 
regarding his initial treatment for coronary artery disease 
in 1986 would likely prove futile.  

Thus, in light of the medical opinions, the Board concludes 
that there is an approximate balance of positive and negative 
evidence regarding the question of whether the veteran's 
coronary artery disease developed as a result of his service-
connected diabetes mellitus.  

Therefore, by extending the benefit of the doubt to the 
veteran, the Board concludes that the veteran's coronary 
artery disease is proximately due to or the result of his 
service-connected diabetes mellitus.  Hence, the Board finds 
that secondary service connection for coronary artery disease 
is warranted on this basis.  



ORDER

Service connection for coronary artery disease, as secondary 
to the service-connected diabetes mellitus, is granted.  


	                        
____________________________________________
	STEPHEN L. WILKINS
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



